Citation Nr: 0904750	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-28 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for asbestosis, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	 Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1945 to July 
1946.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Board notes that the Veteran was scheduled for a Travel 
Board hearing before a Veteran's Law Judge.  However, the 
Veteran failed to appear for his hearing.  Consequently, his 
hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Pulmonary function testing in February 2006 showed a post-
bronchodilator Forced Vital Capacity (FVC) of 66.5 percent 
predicted and Diffusion Capacity of the Lung for Carbon 
Monoxide by Single Breath Method (DLCO) of 64.6 percent 
predicted.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but no more, for 
asbestosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.96, 4.97, Diagnostic Code 6833 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The  Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
related to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.   See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

The Board is aware of the Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at minimum, VA must inform a 
claimant seeking an increased evaluation of the following 
four items. First, the claimant must be notified that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
disability, as well as the effect thereof on his employment 
and daily life.  Second, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in the severity of the disability and 
the effect thereof on his employment and daily life (such as 
a specific measurement or test result), VA must provide the 
claimant with at least general notice of such requirement.  
Third, the claimant must be informed that, if an increase in 
disability is found, a disability rating will be determined 
by applying relevant diagnostic codes, which, depending on 
the particular disability, typically provide for severity 
ranging from non-compensable to as much as one hundred 
percent, based on the nature of the symptoms, their severity 
and duration, and their impact upon employment and daily 
life.  Finally, the claimant must be given examples of the 
types of medical and lay evidence relevant to establishing to 
establishing entitlement to increased compensation that he 
may submit or request VA to obtain on his behalf (e.g. lay 
statements describing observable symptoms, medical opinions, 
medical records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

In this case, the Veteran was sent a notification letter in 
January 2006, prior to the initial RO decision in this 
matter, which informed him that to substantiate his claims 
the evidence needed to show that his disability got worse and 
notified him of his and VA's respective duties for obtaining 
evidence.  A subsequent letter dated June 2006 provided 
notice regarding the manner in which disability ratings and 
effective dates are assigned.  Although June 2006 letter was 
sent after the RO's decision, the  Veteran's claims were 
subsequently re-adjudicated in a Statement of the Case (SOC) 
dated July 2006, thus satisfying the requirements of Dingess, 
supra..  

However, the January 2006 and June 2006 letters did not 
provide proper notice as is required under Vazquez-Flores.  
The letters did not specifically ask the Veteran to provide 
evidence of the effect of any increase in the severity of his 
disability on his employment and daily life.  Further, the 
letters did not provide at least general notice that specific 
FVC or DLCO measurements were necessary to support an 
increased evaluation, nor did they provide examples of the 
types of medical and lay evidence that the Veteran could 
submit or ask VA to obtain.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. The Court observed that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  
Rather, the Sanders Court held  that all VCAA notice errors 
are presumed prejudicial unless VA can show that the error 
did not affect the essential fairness of the adjudication.  
In order to do so, VA must show that the purpose of VCAA 
notice requirements was not frustrated, such as by 
demonstrating that a reasonable person would have understood 
what was needed from the notice provided, or that the benefit 
sought could not have been awarded as a matter of law. 
Sanders, 487 F.3d at 889.  VA may also show that any defect 
in notice was cured by actual knowledge on the part of the 
claimant or his representative.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  See also Vazquez-Flores, 22 Vet. 
App. At 49 (citing Dalton).  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim . . . served to render any pre-adjudicatory section 
5103(a) notice error non- prejudicial." Vazquez-Flores, 22 
Vet. App. at 46. 
 
Given the evidence of record, the Board finds that notice 
errors did not affect the essential fairness of the 
adjudication.  The VA examination provided to the Veteran 
included the administration of the specific tests needed to 
establish entitlement to a higher disability evaluation, and 
statements made by the Veteran's representative demonstrated 
his actual knowledge of the requirements for an increased 
rating for asbestosis.  For example, the informal hearing 
presentation that was submitted by the Veteran's 
representative specifically identified the FVC and DLCO 
measurements needed to establish the  Veteran's entitlement 
to the next higher rating.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 ( Veteran not prejudiced by failure to fully 
comply with VCAA where his attorney's submissions 
demonstrated his actual awareness of what evidence was 
necessary to prove the Veteran's claim).  See also Vazquez-
Flores, 22 Vet. App. At 48 (holding that actual knowledge is 
established by statements or actions by a claimant or his 
representative that demonstrate an awareness of what is 
necessary to substantiate the claim).
Accordingly, no prejudice to the Veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the Veteran.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994)(declining to remand case where doing to would have 
resulted only in imposing additional burdens on VA without a 
corresponding benefit to the  Veteran).. 

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 
C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including VA treatment records, 
service treatment records, and private medical records.  A VA 
examination was provided in connection with this claim.  The 
Board therefore finds that the VA satisfied its duty to 
assist.   

II.  Increased Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4, Subpart B).  Ratings are based on average 
impairments of earning capacity resulting from particular 
diseases and injuries and the residuals thereof in civilian 
occupations.  38 U.S.C.A. § 1115; 38 C.F.R. § 4.1.  
Disabilities are described utilizing diagnostic codes set 
forth in 38 C.F.R. Part 4, Subpart B.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Here, the Veteran was granted service-connection for 
asbestosis in April 2005 and was assigned a 10 percent 
evaluation for that condition.  Pulmonary function testing 
performed by VA in February 2005 showed FVC at 76.7 percent 
predicted before bronchodilator and 75.7 predicted after 
bronchodilator.  DLCO was at 76 percent predicted.  The 
rating was assigned on the basis of these findings.

In November 2005, the Veteran sought an increased evaluation 
for his asbestosis. 
As part of the VA examination provided to the Veteran in 
connection with his claim, pulmonary function testing was 
performed on February 28, 2006.  The results of the testing 
showed FVC at 62.3 percent predicted before bronchodilator 
and 66.5 percent predicted after bronchodilator. DLCO was at 
64.6 percent predicted.

The veteran's asbestosis is evaluated under 38 C.F.R. § 4.97 
Diagnostic Code 6833.
Under this Diagnostic Code an evaluation of 10 percent is 
assigned for a FVC of 75 to 80 percent predicted, or a DLCO 
of 66 to 80 percent predicted.  An evaluation of 
30 percent is assigned for a FVC of 65 to 74 percent 
predicted, or a DLCO of 56 to 65 percent predicted.  An 
evaluation of 60 percent is assigned for a FVC of 50 to 64 
percent predicted, or a DLCO of 40 to 55 percent predicted, 
or maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  An evaluation 
of 100 percent is assigned for FVC less than 50 percent 
predicted, or a DLCO of less than 40 percent predicted, or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or cor 
pulmonale, or pulmonary hypertension, or requires outpatient 
oxygen therapy. See 38 C.F.R. § 4.97, Diagnostic Code 6833.  
When evaluating the level of a  Veteran's disability using 
pulmonary function testing, post-bronchodilator results are 
used, unless such results are poorer than pre-bronchodilator 
results.  38 C.F.R. § 4.96(d)(5).  

Given review of the criteria set forth in Diagnostic Code 
6833, the Board finds a 30% evaluation is warranted.  As 
noted above, pulmonary function testing in February 2006 
showed FVC at 66.5 percent after bronchodilator, and DLCO at 
64.6 percent predicted.  The Board recognizes that an 
addendum to the Veteran's compensation and pension 
examination dated March 15, 2006 reported the results of the 
Veteran's pulmonary function testing as 76.7 percent and 75.7 
percent predicted before and after bronchodilator and DLCO at 
76 percent predicted.  A review of the Veteran's claim file 
indicates that the values reported in the March 16, 2006 
addendum actually reflect the results of February 2005 
pulmonary function testing, not the results of the February 
2006 pulmonary function test.  

The Veteran does not demonstrate FVC of 64 percent predicted 
or less, DLCO of 55 percent predicted or less, or maximum 
exercise capacity of 20 ml/kg/min oxygen or less oxygen 
consumption with cardiorespiratory limitation.  There is no 
evidence of cor pulmonale, pulmonary hypertension, or 
outpatient oxygen therapy.  Overall,  an increased rating of 
30 percent but no more is warranted.


ORDER

An increased evaluation of 30 percent, but no more, for 
asbestosis is granted; to this extent the appeal is granted 
subject to the law and regulations governing the award of 
monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of  Veterans Affairs


